DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11 and 12 of U.S. Patent No. 11,222,976.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 12 of the instant application is anticipated by patent claims 11 and 12 in that claims 11 and 12 of the patent contains all the limitations of claim 12 of the instant application. Claim 12 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
2.	Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with the semiconductor device structure of claim 12, wherein: the insulated gate electrode comprises: a trench extending from the first major surface into the region of semiconductor material; a shield dielectric layer in a lower part of the trench; a shield electrode adjacent to the shield dielectric layer; and a gate electrode in an upper part of the trench, the gate electrode electrically isolated from the region of semiconductor material and the shield electrode; the semiconductor device structure of claim 12, wherein: the first body region comprises a first stripe region; and the semiconductor device structure further comprises: a second body region in the semiconductor layer laterally spaced apart from the first body region in the top plan view, the second body region comprising: a second stripe region generally parallel to the first stripe region; a second body region first segment in the second stripe region and having a third peak dopant concentration; and a second body region second segment in the second stripe region and having a fourth peak dopant concentration less than the third peak dopant concentration; a second source region of the first conductivity type in the second body region first segment and laterally offset with respect to the first source region in the top plan view; the semiconductor device structure of claim 12, wherein: the substrate comprises the second conductivity type; and/or the semiconductor device structure of claim 12, wherein: one or more of the substrate or the semiconductor layer comprise silicon carbide.
4.	The prior art, (U.S. Patent No. 5,895,952), teaches a semiconductor device structure, comprising: a region of semiconductor material comprising a first semiconductor layer of a first
conductivity type and having a first major surface; a first body region of a second conductivity type opposite to the first conductivity type disposed in the second semiconductor layer extending from the first major surface, wherein the first body region comprises: a first segment having a first doping concentration; and a second segment laterally adjacent to the first segment and adjacent to the first major surface having a second doping concentration less than the first doping
concentration; a first source region of the first conductivity type disposed in the first segment of the body region but not disposed in at least a portion of the second segment; an insulated gate electrode disposed adjacent to the region of semiconductor material adjoining the first segment, the second segment, and the first source region; a first conductive layer electrically connected to the first segment, the second segment, and the first source region; and a second conductive layer adjacent to a second major surface of the region of semiconductor material opposite to the first major surface.
5.	The prior art is silent to the combination of a semiconductor device structure, comprising: a region of semiconductor material comprising a first conductivity type and having a
first major surface; a first body region of a second conductivity type opposite to the first conductivity type in the region of semiconductor material, wherein the first body region comprises: a first stripe region; a first segment in the first stripe region and having a first peak dopant concentration, a first depth into the region of semiconductor material, and a first length along the first major surface; and a second segment in the first stripe region laterally adjacent to the first segment, adjacent to the first major surface, and having a second peak dopant concentration, a second depth into the region of semiconductor material, and a second length along the first major surface; a first source region of the first conductivity type in the first segment but not in at least part of the second segment; an insulated gate electrode adjoining the first segment and configured to provide a first channel region in the first segment, adjoining the second segment and configured to provide a second channel region in the second segment, and adjoining the first source region; and a first conductive structure connected to the first segment, the second segment, and the first source region.
6.	The prior art, (U.S. Patent No. 5,895,952), teaches a method of forming a semiconductor device structure, comprising: providing a region of semiconductor material comprising a first semiconductor layer of a first conductivity type and having a first major surface; providing a first body region of a second conductivity type opposite to the first conductivity type disposed in the second semiconductor layer extending from the first major surface, wherein the first body region comprises: a first body region first segment having a first doping concentration; and a first body region second segment laterally adjacent to the first body region first segment and adjacent to the first major surface having a second doping concentration less than the first doping concentration; providing a first source region of the first conductivity type disposed in the first body region first segment but not disposed in at least a portion of the first body region second segment; providing an insulated gate electrode disposed within the region of semiconductor material adjoining the first body region first segment, the first body region second segment, and the first source region; and providing a first conductive layer disposed in a contact trench and electrically connected to the first body region first segment, the first body region second segment, and the first source region.
7. 	The prior art is silent to the combination of a semiconductor device structure, comprising: a region of semiconductor material having at least a portion comprising a first conductivity type and having a first major surface; a body region comprising: a second conductivity type opposite to the first conductivity type; a first stripe region extending inward from the first major surface comprising: a first stripe region first segment having a first peak dopant concentration; a first stripe region second segment laterally adjoining the first stripe region first segment at the first major surface in a top plan view and having a second peak dopant concentration less than the first peak dopant concentration; a second stripe region extending inward from the first major surface and laterally spaced apart from the first stipe region, the second stripe region comprising: a second stripe region first segment having the first peak dopant concentration; a second stripe region second segment laterally adjoining the second stripe region first segment at the first major surface in the top plan view having the second peak dopant concentration; a first source region of the first conductivity type in the first stripe region first segment but not disposed in at least a portion of the first stripe region second segment; a second source region of the first conductivity type in the second stripe region second segment but not disposed in at least a portion of the second stripe region second segment; an insulated gate electrode structure associated with the first stripe region first segment, the first source region, the first stripe region second segment, the second stripe region first segment, the second source region, and the second stripe region second segment; and a conductive structure coupled to the body region, the first source region and the second source region.
8.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-11 and 17-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        11/28/22